DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
 
Response to Amendment
Claims 1, 8, 15, and 18 have been amended. Claims 1-20 are pending for examination. 
Indication of drawings approval is indicated in PTO-37. 
Amendment to claim 18 overcomes previous rejection under 35 U.S.C. 112.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Applicant argues that:
Y1 merely discloses that the surveillance camera 1A transmits a handover request to the surveillance camera terminal 1B, but this handover request is totally different from neither the first observation data nor the first observation data. This is because the handover request disclosed in Y1 does not include 
Examiner respectfully disagrees. Yoshimitsu discloses in [0048] observation data detected and transmitted by from the captured images in the handover area (The surveillance camera terminal 1 which has to take over the tracking of the suspicious individual may be notified of, in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information).).  As disclosed in [0032] and shown in fig. 3 A surveillance area is predetermined for the surveillance camera terminal 1 as shown in FIG. 3. The surveillance area is a region which can be imaged by the imaging section 12 changing its imaging visual field.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu (US 20130002868 A1) in view of Nagamine (US 20160150183 A1).

Regarding claim 1, Yoshimitsu teaches an observation system comprising: 
([0008] One or more embodiments of the present invention provide a surveillance camera terminal capable of tracking an object in real time by identifying the object positioned in a handover area), the first observation data including image data indicating a first characteristic observed from the first portion of the target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]); 
a second sensor configured to observe a second portion of the target object to generate second observation data, the second portion indicating another part of the target object and excluding at least a part of the first portion (the surveillance areas of two adjacent surveillance camera terminals 1A and 1B overlap each other partially. Though FIG. 4 illustratively shows the surveillance areas of the two adjacent surveillance camera terminals 1A and 1B, the surveillance areas of another pair of adjacent surveillance camera terminals 1 also overlap each other partially. [0038]), the second observation data including image data indicating a second characteristic observed from the second portion of the target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]); and 
([0028] FIG. 2 is a view illustrating a relevant portion of a surveillance camera terminal. The surveillance camera terminal includes a control section 11… a storage section 16,), the processor being configured to 
receive the first observation data from the first sensor via a first relay device, the received first observation data (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes. [0052]) including first image data observed by the first sensor, the first image data being image data indicating the first characteristic observed from the first portion of the target object ([0048] In identifying the suspicious individual positioned in the handover area, it is possible that the surveillance camera terminal 1 tracking the suspicious individual gives a notification of template information used for detecting the suspicious individual to the surveillance camera terminal 1 which has to take over the tracking of the suspicious individual, while the surveillance camera terminal 1 which has to take over the tracking of the suspicious individual identifies the suspicious individual by using the template information thus given.), and 
receive the second observation data from the second sensor via a second relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes. [0052]), the received second observation data including second image data observed by the second sensor, the (The surveillance camera terminal 1 which has to take over the tracking of the suspicious individual may be notified of, in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]), 
Yoshimitsu does not teach the following limitations, however, in an analogous art, Nagamine teaches wherein a transmission path of the first observation data is configured such that when the first observation data is transmitted from the first sensor to the control device via the first relay device, the first observation data is not relayed by the second relay device (Fig. 1: terminals transmit data via the relays without relaying to a second relay. [0041] The terminals (10ca, 10cb, 10cc, . . . ), the relay device 30c, and the router 70c are connected through the LAN 2c to be communicable with each other through the LAN 2c. The LAN 2c is provided in an area Y. [0042] The terminals (10da, 10db, 10dc, . . . ), the relay device 30d, and the router 70d are connected through the LAN 2d to be communicable with each other. The LAN 2d is provided in an area Z. The areas X, Y, and Z may be located within one country, or over different countries.),2PATENTFujitsu Reference No.: 17-02380Application Serial No.:16/249,
wherein a transmission path of the second observation data is configured such that when the second observation data is transmitted from the second sensor to the control device via the second relay device, the second observation data is not relayed by the first relay device (Fig. 1: terminals transmit data via the relays without relaying to a second relay. [0041] The terminals (10ca, 10cb, 10cc, . . . ), the relay device 30c, and the router 70c are connected through the LAN 2c to be communicable with each other through the LAN 2c. The LAN 2c is provided in an area Y. [0042] The terminals (10da, 10db, 10dc, . . . ), the relay device 30d, and the router 70d are connected through the LAN 2d to be communicable with each other. The LAN 2d is provided in an area Z. The areas X, Y, and Z may be located within one country, or over different countries.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Nagamine and apply them to Yoshimitsu. One would be motivated as such as to enable direct communication between terminals.

Regarding claim 4, Yoshimitsu in view of Nagamine teaches the observation system according to claim 1, Yoshimitsu teaches wherein the processor is configured to 
cause a third sensor to transmit third observation data via the first relay device from among the plurality of relay device, the third sensor being configured to observe a third portion of another observation target, the third observation data indicating an observation result obtained by the third sensor from the third portion of the other target object, the third portion indicating a part of the other target object and excluding at least the first portion of the observation target (Fig. 1 camera terminal 1A-H), 
receive the third observation data from the third sensor via the first relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes [0052].)

Yoshimitsu in view of Nagamine teaches the observation system according to claim 1. Yoshimitsu teaches wherein the first sensor and the second sensor are image capturing devices (Fig. 1).

Regarding claim 7, Yoshimitsu in view of Nagamine teaches the observation system according to claim 1.  Nagamine teaches wherein the first sensor is a microphone configured to collect sound of a frequency band and the second sensor is a microphone configured to collect sound of another frequency band (Figs. 1 & 2; Through the sound pickup hole 1131, a microphone 114 of the terminal 10 is able to catch sounds such as human voice or any sound including noise [0051].). The motivation used to combine Yoshimitsu in view of Nagamine is applicable.

Regarding claim 8, Yoshimitsu teaches a computer-implemented observation method comprising: 
causing a first sensor to transmit first observation data via a first relay device from among a plurality of relay devices, the first observation data including first image data observed by the first sensor, the first image data indicating a first characteristic observed from a first portion of a target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]), the first portion of the target object being observed by the first sensor and including a part of the target object ([0008] One or more embodiments of the present invention provide a surveillance camera terminal capable of tracking an object in real time by identifying the object positioned in a handover area shared with another surveillance camera terminal which takes over the tracking of the object during the presence of the object in the handover area.); 
causing a second sensor to transmit second observation data via a second relay device from among the plurality of relay devices, the second observation data including second image data observed by the second sensor, the second image data indicating a second characteristic observed from a second portion of the target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]), the second portion of the target object being observed by the second sensor and including another part of the target object and excluding at least a part of the first portion ([0008] One or more embodiments of the present invention provide a surveillance camera terminal capable of tracking an object in real time by identifying the object positioned in a handover area shared with another surveillance camera terminal which takes over the tracking of the object during the presence of the object in the handover area. Fig.4: second camera has a second perspective of target object); 
receiving, by a control device, the first observation data from the first sensor device via the first relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes. [0052].), wherein the received first observation data includes the first image data observed by the first sensor, the first image data being image data indicating the first characteristic observed (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]); and
receiving, by the control device, the second observation data from the second sensor via the second relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes. [0052].), wherein the received second observation data includes the second image data observed by the second sensor, the second image data being image data indicating the second characteristic observed from the second portion of the target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048])
Yoshimitsu does not teach the following limitations, however in an analogous art, Nagamine teaches wherein a transmission path of the first observation data is configured such that when the first observation data is transmitted from the first sensor to the control device via the first relay device, the first observation data is not relayed by the second relay device (Fig. 1: Area X has relays 30a and 30b each with designated camera where image data is routed to a router then to a relay), 
wherein a transmission path of the second observation data is configured such that when the second observation data is transmitted from the second sensor to the control device via the second relay device, the second observation data is not relayed by the first relay device (Fig. 1: Area X has relays 30a and 30b each with designated camera where image data is routed to a router then to a relay).

Regarding claim 11, Yoshimitsu in view of Nagamine teaches the observation method according to claim 8, Yoshimitsu teaches causing a third sensor to transmit third observation data via the first relay device from among the plurality of relay devices,  the third sensor being configured to observe a third portion of another observation target, the third observation data indicating an observation result obtained by the third sensor from the third portion of the other target object, the third portion indicating a part of the other target object and excluding at least the first portion of the observation target (Fig. 1 camera terminal 1A-H),; and receiving, by the control device, the third observation data from the third sensor via the first relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes [0052].)

Regarding claim 13, Yoshimitsu in view of Nagamine teaches the observation method according to claim 8. Yoshimitsu teaches wherein the first sensor and the second sensor are image capturing devices (Fig. 1).

Yoshimitsu in view of Nagamine teaches the observation method according to claim 8.  Nagamine teaches wherein the first sensor is a microphone configured to collect sound of a frequency band and the second sensor is a microphone configured to collect sound of another frequency band (Figs. 1 & 2; Through the sound pickup hole 1131, a microphone 114 of the terminal 10 is able to catch sounds such as human voice or any sound including noise [0051].). The motivation used to combine Yoshimitsu in view of Nagamine is applicable.

Regarding claim 15, Yoshimitsu teaches a control apparatus comprising: 
a memory (Fig. 2: 16 storage); and 
a processor circuit coupled to the memory, the processor circuit being configured to execute processing (Fig. 2: control section 11) including:
causing a first sensor to transmit first observation data via a first relay device from among a plurality of relay devices, the first observation data including first image data observed by the first sensor, the first image data indicating a first characteristic observed from a first portion of a target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]), the first portion of the target object being observed by the first sensor and including a part of the target object ([0008] One or more embodiments of the present invention provide a surveillance camera terminal capable of tracking an object in real time by identifying the object positioned in a handover area shared with another surveillance camera terminal which takes over the tracking of the object during the presence of the object in the handover area.); 
(in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]), the second portion of the target object being observed by the second sensor and including another part of the target object and excluding at least a part of the first portion ([0008] One or more embodiments of the present invention provide a surveillance camera terminal capable of tracking an object in real time by identifying the object positioned in a handover area shared with another surveillance camera terminal which takes over the tracking of the object during the presence of the object in the handover area. Fig.4: second camera has a second perspective of target object); 
receiving, by a control device, the first observation data from the first sensor device via the first relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes. [0052].), wherein the received first observation data includes the first image data observed by the first sensor, the first image data being image data indicating the first characteristic observed from the first portion of the target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048]); and
receiving, by the control device, the second observation data from the second sensor via the second relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes. [0052].), wherein the received second observation data includes the second image data observed by the second sensor, the second image data being image data indicating the second characteristic observed from the second portion of the target object (in addition to the template information described above, characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). [0048])
Yoshimitsu does not teach the following limitations, however in an analogous art, Nagamine teaches wherein a transmission path of the first observation data is configured such that when the first observation data is transmitted from the first sensor to the control device via the first relay device, the first observation data is not relayed by the second relay device (Fig. 1: Area X has relays 30a and 30b each with designated camera where image data is routed to a router then to a relay), 
(Fig. 1: Area X has relays 30a and 30b each with designated camera where image data is routed to a router then to a relay).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Nagamine and apply them to Yoshimitsu. One would be motivated as such as to enable direct communication between terminals.

Regarding claim 18, Yoshimitsu in view of Nagamine teaches the control apparatus according to claim 15. Yoshimitsu teaches wherein the processing further includes: causing a third sensor to transmit third observation data via the first relay device from among the plurality of relay devices, the third sensor being configured to observe a third portion of another observation target, the third observation data indicating an observation result obtained by the third sensor from the third portion of the other target object, the third portion indicating a part of the other target object and excluding at least the first portion of the observation target (Fig. 1 camera terminal 1A-H),; and receiving the third observation data from the third sensor via the first relay device (a handover request transmitted by the surveillance camera terminal 1A shown in FIG. 1 to the surveillance camera terminal 1B may be transmitted by a route passing through the surveillance camera terminals 1A.fwdarw.1F.fwdarw.1C.fwdarw.1B or a route passing through the surveillance camera terminals 1A.fwdarw.1G.fwdarw.1B. In such a case, the surveillance camera terminals 1F, 1C and 1G function as relay nodes [0052].).

Yoshimitsu in view of Nagamine teaches the control apparatus according to claim 15. Yoshimitsu teaches the first sensor and the second sensor are image capturing devices (Fig. 1).


Claim 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu in view of Nagamine further in view of Black (US 20170142373 A1).

Regarding claim 2, Yoshimitsu in view of Nagamine teaches the observation system according to claim 1. Yoshimitsu in view of Nagamine does not explicitly suggest wherein the processor is configured to perform generation of integrated observation data based on the received first observation data and the received second observation data.
In an analogous art, Black teaches wherein the processor is configured to perform generation of integrated observation data based on the received first observation data and the received second observation data (Master imaging device 502 may also store its own imaging and other data along with data from all the slave imaging devices in the star network through a single polling cycle, and then transmit all the stored data in one consolidated packet to remote server 138 [0051].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Black and apply them to Yoshimitsu in view of Nagamine. One would be motivated as such as it reduces the number of wireless connections between master imaging devices and remote server (Black: [0064])

Regarding claim 3, Yoshimitsu in view of Nagamine and Black teaches the observation system according to claim 2, Black teaches wherein 
the processor is configured to 

receive second information indicating the second portion in association with the second observation data from the second relay device, the second information indicating a position of the second portion, and 
the generation of the integrated observation data is performed by using the first information and the second information. (Each imaging device may be configured to capture an image of the one or more objects in its field of view and wirelessly transmit the image to the remote server either directly or indirectly via a relay device [0023]. Master imaging device 502 may also store its own imaging and other data along with data from all the slave imaging devices in the star network through a single polling cycle, and then transmit all the stored data in one consolidated packet to remote server 138 [0051].).

Regarding claim 9, Yoshimitsu in view of Nagamine teaches the observation method according to claim 8. Yoshimitsu in view of Nagamine does not explicitly suggest generating, by the control device, integrated observation data based on the received first observation data and the received second observation data.
In an analogous art, Black teaches generating, by the control device, integrated observation data based on the received first observation data and the received second observation data (Master imaging device 502 may also store its own imaging and other data along with data from all the slave imaging devices in the star network through a single polling cycle, and then transmit all the stored data in one consolidated packet to remote server 138 [0051].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Black and apply them to Yoshimitsu in view of Nagamine. One would be motivated as such as it reduces the number of wireless connections between master imaging devices and remote server (Black: [0064])

Regarding claim 10, Yoshimitsu in view of Nagamine and Black teaches the observation method according to claim 9, Black teaches wherein causing the first relay device to transmit first information in association with  the first observation data, the first  information indicating a position of the first portion and causing  the second relay device to transmit second in formation in association with the second observation data, the second information indicating a position of the second portion, wherein the generating of the integrated observation data is performed by using the first information and the second information (Each imaging device may be configured to capture an image of the one or more objects in its field of view and wirelessly transmit the image to the remote server either directly or indirectly via a relay device [0023]. Master imaging device 502 may also store its own imaging and other data along with data from all the slave imaging devices in the star network through a single polling cycle, and then transmit all the stored data in one consolidated packet to remote server 138 [0051].). The same motivation used to combine Yoshimitsu in view of Nagamine and Black is applicable.

Regarding claim 16, Yoshimitsu in view of Nagamine teaches the control apparatus according to claim 15. Yoshimitsu in view of Nagamine does not explicitly suggest wherein the processing further includes generating integrated observation data based on the received first observation data and the received second observation data. 
In an analogous art, Black wherein the processing further includes generating integrated observation data based on the received first observation data and the received second observation data (Master imaging device 502 may also store its own imaging and other data along with data from all the slave imaging devices in the star network through a single polling cycle, and then transmit all the stored data in one consolidated packet to remote server 138 [0051].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Black and apply them to Yoshimitsu in view of Nagamine. One would be motivated as such as it reduces the number of wireless connections between master imaging devices and remote server (Black: [0064])

Regarding claim 17, Yoshimitsu in view of Nagamine and Black teaches the control apparatus according to claim 16, Black teaches wherein the processing further includes: causing the first relay device to transmit first information in association with the first observation data, the first information indicating a position of the first portion; and causing the second relay device to transmit second in formation in association with the second observation data, the second information indicating a position of the second portion, wherein the generating of the integrated observation data is performed by using the first information and the second information (Each imaging device may be configured to capture an image of the one or more objects in its field of view and wirelessly transmit the image to the remote server either directly or indirectly via a relay device [0023]. Master imaging device 502 may also store its own imaging and other data along with data from all the slave imaging devices in the star network through a single polling cycle, and then transmit all the stored data in one consolidated packet to remote server 138 [0051].). The same motivation used to combine Yoshimitsu in view of Nagamine and Black is applicable.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu in view of Nagamine further in view of Aggarwal (US 20070064107 A1).
Yoshimitsu in view of Nagamine teaches the observation system according to claim 1. Yoshimitsu in view of Nagamine does not teach the following limitations, however in an analogous art, Aggarwal teaches wherein 
in response to receiving a request from the first relay device to change an observation position of the first sensor, the processor is configured to (A PTZ camera in the slave mode 130 is available, for example, if it is not committed to following another object at the time that a PTZ camera in the master mode 120 requests it [0042].),
when a third sensor does not observe a third portion of another observation target designated by the request, permit a change of the observation position from the first portion into the third portion (Any PTZ camera in the master mode 120 that wants to acquire ownership of a PTZ Camera in the slave mode 130 must first take permission from the PTZ manager 110 in order to do so. The PTZ manager 110 maintains ownership information for each PTZ Camera. Each PTZ camera in the master mode 120 owns a given PTZ camera in the slave mode 130 for a given time duration [0038].), and 
when the third sensor observes the third portion of the other observation target designated by the request, deny the change of the observation position from the first portion into the third portion (the function of the PTZ manager 110 is to give ownership of a PTZ camera in the slave mode 130 to a new PTZ camera in the master mode 120 if a PTZ camera in the master mode 120 requests it or if no PTZ camera in the master mode 120 currently owns it [0038].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Aggarwal and apply them to Yoshimitsu in view of Nagamine. One would be motivated as such as to track activities where the field of view of certain of the PTZ cameras may include occlusions. (Aggarwal: [0002])

Yoshimitsu in view of Nagamine teaches the observation method according to claim 8. Yoshimitsu in view of Nagamine does not teach the following limitations, however in an analogous art, Aggarwal teaches receiving, by the control device, a request from the first relay device to change an observation position of the first sensor (A PTZ camera in the slave mode 130 is available, for example, if it is not committed to following another object at the time that a PTZ camera in the master mode 120 requests it [0042].); when a third sensor does not observe a third portion of another observation target designated by the request, permitting, by the control device, a change of the observation position from the first portion into the third portion (Any PTZ camera in the master mode 120 that wants to acquire ownership of a PTZ Camera in the slave mode 130 must first take permission from the PTZ manager 110 in order to do so. The PTZ manager 110 maintains ownership information for each PTZ Camera. Each PTZ camera in the master mode 120 owns a given PTZ camera in the slave mode 130 for a given time duration [0038].); and when the third sensor observes the third portion of the other observation target designated by the request, denying, by the control device, the change of the observation position from the first portion into the third portion (the function of the PTZ manager 110 is to give ownership of a PTZ camera in the slave mode 130 to a new PTZ camera in the master mode 120 if a PTZ camera in the master mode 120 requests it or if no PTZ camera in the master mode 120 currently owns it [0038].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Aggarwal and apply them to Yoshimitsu in view of Nagamine. One would be motivated as such as to track activities where the field of view of certain of the PTZ cameras may include occlusions. (Aggarwal: [0002])

Regarding claim 19, Yoshimitsu in view of Nagamine teaches the control apparatus according to claim 15. Yoshimitsu in view of Nagamine does not teach the following Aggarwal teaches wherein the processing further includes: receiving a request from the first relay device to change an observation position of the first sensor (A PTZ camera in the slave mode 130 is available, for example, if it is not committed to following another object at the time that a PTZ camera in the master mode 120 requests it [0042].); when a third sensor does not observe a third portion of another observation target designated by the request, permitting a change of the observation position from the first portion into the third portion (Any PTZ camera in the master mode 120 that wants to acquire ownership of a PTZ Camera in the slave mode 130 must first take permission from the PTZ manager 110 in order to do so. The PTZ manager 110 maintains ownership information for each PTZ Camera. Each PTZ camera in the master mode 120 owns a given PTZ camera in the slave mode 130 for a given time duration [0038].), and when the third sensor observes the third portion of the other observation target designated by the request, denying the change of the observation position from the first portion into the third portion (the function of the PTZ manager 110 is to give ownership of a PTZ camera in the slave mode 130 to a new PTZ camera in the master mode 120 if a PTZ camera in the master mode 120 requests it or if no PTZ camera in the master mode 120 currently owns it [0038].).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Aggarwal and apply them to Yoshimitsu in view of Nagamine. One would be motivated as such as to track activities where the field of view of certain of the PTZ cameras may include occlusions. (Aggarwal: [0002])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486